         Case 1:17-cv-04179-DLC Document 243 Filed 10/10/19 Page 1 of 3



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                             Civil No. 1:17-CV-04179-DLC
 UNITED STATES SECURITIES AND EXCHANGE
 COMMISSION,
                                                            Honorable Judge Denise L. Cote
        Plaintiff,
                                                            Magistrate Judge Ronald L. Ellis
 v.
                                                                       ECF CASE
 ALPINE SECURITIES CORPORATION,
                                                                NOTICE OF APPEAL
        Defendant.


       PLEASE TAKE NOTICE that Defendant Alpine Securities Corporation (“Alpine”)

hereby appeals to the United States Court of Appeals for the Second Circuit from each and every

part of the Opinion & Order of Judge Denise L. Cote (Dkt. No. 101), entered on March 30, 2018,

granting in part and denying in part Plaintiff United States Securities Exchange Commission’s

(“SEC”) Motion for Partial Summary Judgment and denying Alpine’s Cross Motion for

Summary Judgment and Motion for Judgment on the Pleadings; the Memorandum Opinion &

Order of Judge Denise L. Cote (Dkt. 129), entered on June 18, 2018, denying the Motions for

Reconsideration of the Motion for Summary Judgment and Cross Motion for Summary

Judgment; the Opinion & Order of Judge Denise L. Cote (Dkt. 174), entered on December 11,

2018, granting in part the SEC’s Motion for Summary Judgment on Liability; the Opinion &

Order of Judge Denise L. Cote (Dkt. 224), entered on August 29, 2019, denying Alpine’s Motion

for Reconsideration in light of Kisor v. Wilkie, 139 S. Ct. 2400 (2019); the Opinion & Order of

Judge Denise L. Cote (Dkt. No. 226), entered on September 26, 2019, granting the SEC’s motion

for remedies for a permanent injunction to be entered a civil penalty of $12,000,000; and the

Permanent Injunction and Final Judgment of Judge Denise L. Cote (Dkt. No. 241), entered on
        Case 1:17-cv-04179-DLC Document 243 Filed 10/10/19 Page 2 of 3



October 9, 2019, permanently restraining and enjoining Alpine from violating Section 17 of the

Exchange Act [15 U.S.C. § 78q(a)], and Rule 17a-8 promulgated thereunder [17 C.F.R. §

240.17a-8] and imposing a civil penalty in the amount of $12,000,000.

Dated: New York, New York                          Respectfully submitted,
       October 10, 2019
                                           By: /s/ Maranda E. Fritz
                                               Maranda E. Fritz
                                               THOMPSON HINE LLP
                                               335 Madison Avenue, 12th Floor
                                               New York, New York 10017-4611
                                               Tel. (212) 344-5680
                                               Fax (212) 344-6101
                                               Maranda.Fritz@thompsonhine.com

                                                   Brent R. Baker (BB 8285)
                                                   Aaron D. Lebenta (Pro Hac Vice)
                                                   Jonathan D. Bletzacker (Pro Hac Vice)
                                                   CLYDE SNOW & SESSIONS
                                                   One Utah Center
                                                   201 South Main Street, Suite 1300
                                                   Salt Lake City, Utah 84111-2216
                                                   Telephone 801.322.2516
                                                   Facsimile 801.521.6280
                                                   brb@clydesnow.com
                                                   adl@clydesnow.com
                                                   jdb@clydesnow.com

                                                   Attorneys for Defendant
                                                   Alpine Securities Corporation

To:    CLERK OF THE COURT via ECF

       and

       U.S. SECURITIES & EXCHANGE COMMISSION via ECF
       Zachary T. Carlyle
       Terry R. Miller
       1961 Stout Street, 17th Floor
       Denver, CO 80294
       303-844-1000
       carlylez@sec.gov
       millerte@sec.gov
       Attorneys for Plaintiff U.S. Securities & Exchange Commission

                                               2
         Case 1:17-cv-04179-DLC Document 243 Filed 10/10/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 10, 2019 a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court's electronic filing system.

Parties may access this filing through the Court's system.



                                                        /s/ Maranda E. Fritz
                                                       Maranda E. Fritz




                                                   3
